GLICKSTEIN, Judge,
concurring specialty-
I agree with all of the majority opinion and add that this case, to me, factually parallels McGriff v. State, 341 So.2d 1036 (Fla. 4th DCA 1977), which is amply described in the reporter. In that case we held where a charge was manslaughter, not murder, the trial court erred in not granting appellant’s motion for acquittal. Here, the state has not denied any of the following recitations in the sworn motion to dismiss.
THIRD: That on 23 May 1984, the Defendant and Merenda Haynes, a girl the Defendant was dating (as had been Ull-rich previously) returned to her apartment complex at 520 NE 20 St. in Wilton Manors, after having been out to dinner and a lounge.
FOURTH: That upon their return the decedent “pulled up” as Haynes and the Defendant were out of their car. As Ullrich came out. [sic] Haynes had words with Ullrich and then a fight ensuend [sic] between Ullrich and the Defendant where “they both ended up on the ground with Dennis (Ullrich) on top” and the Defendant eventually saying, “I give”. According to Haynes, Dennis Ull-rich won the fight.
FIFTH: That everything seemed to calm down, when Ullrich again started with Ms. Haynes, trying to get her in his car. The Defendant said she was not going with him. This enraged Ullrich.



EIGHTH: That after the Defendant told the decedent that Ms. Haynes was not going with him, the decedent became enraged and again attacked the Defendant CASTELLAN; the two began struggling on the ground. That after the first struggle, the Defendant’s pocket knife had fallen on the ground when the Defendant pulled his keys out of his pocket. The Decedent Ullrich apparently found and opened the same, and the Defendant CASTELLAN attempted to both protect himself from the same and wrestle the same away. A struggle ensued over the knife.
NINTH: That Ms. Haynes also grabbed the knife and was grappling with the two men. Somehow during this struggle the decedent became stabbed. Ms. Haynes, the sole eye-witness, does not know how or when, although she is sure she heard no words to evidence anyone was stabbed or any threatening words regarding a knife. Too, no others who heard the struggle heard any words regarding any knife. In fact, she doesn’t know whether Ullrich may have rolled over on the same during the struggle.
*670In McGriff the state conceded the gun discharged by accident. Here, the decedent opened the defendant’s closed pocket knife while it was on the ground, during the brawl.